PETITION FOR WRIT OF PROHIBITION
Relators, Robert Cooper and Diana Cooper, have filed a complaint for a writ of prohibition. The relators are attempting to prevent the respondent, Judge Peggy Foley Jones, from exercising jurisdiction in the underlying case of Harold Cooper v. David Cooper, et al, Cuyahoga County Court of Common Pleas Case No. 399546. The respondent has filed a motion to dismiss.
Attached to the respondent's motion to dismiss is a copy of a journal entry, as journalized on December 7, 2000, which demonstrates dismissal of the underlying action. The realtors' request for a writ of prohibition is thus moot. Cf. State ex rel. Snider v. Stapelton (1992),65 Ohio St.3d 40; State ex rel. Richard v. Wells (1992), 64 Ohio St.3d 76.
Accordingly, we grant the respondent's motion to dismiss. Alternative writ of prohibition, as issued by this court on November 28, 2000, and modified on December 6, 2000, is vacated. Parties to share costs.
Complaint dismissed.
MICHAEL J. CORRIGAN, P.J., and ANNE L. KILBANE, J., CONCUR.